Citation Nr: 1102990	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-36 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded this claim in September 2010 for a VA medical 
opinion.  Such opinion was obtained during the same month and the 
case is ready for appellate review. 


FINDING OF FACT

There is no etiological relationship between in-service noise 
exposure and the present bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a July 2006 letter, 
prior to the date of the issuance of the appealed February 2007 
rating decision.  The Board further notes this letter contained 
notice concerning how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board must ensure the record reflects substantial compliance 
with prior remand directives.   D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008).  The Board remanded this claim in September 2010 
for a medical opinion accompanied by an explanation.  The RO/AMC 
obtained a September 2010 medical opinion by a licensed 
audiologist that is accompanied by a thorough rationale.  The 
Board finds the record complies with the September 2010 remand.  
 
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded a VA examination in November 2006 and a VA 
medical opinion in September 2010.  The November 2006 VA 
examination includes interview and clinical testing in accordance 
with 38 C.F.R. § 4.85.  The September 2010 VA opinion reflects 
review of the claims file and accompanying explanation by an 
audiologist.  The Board finds the Veteran was provided an 
appropriate VA examination and medical opinion that were fully 
adequate for the purposes of adjudication.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including organic neurological 
disorders such as sensorineural hearing loss and tinnitus, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The Veteran contends that he experienced in-service noise 
exposure.  Service treatment records do not show treatment or 
findings of hearing loss.  However, review of the Veteran's DD 
214 confirms that he earned a Rifle Expert Badge.  

The Veteran submitted many statements recollecting in-service 
noise exposure.  He reiterated that during service he did not 
have access to hearing protection.  Following service, the 
Veteran reported that he always used hearing protection while 
participating in occupational and recreational activities that 
involved noise exposure.  The Board finds the Veteran credible in 
his reports of noise exposure.

The Veteran visited a private audiologist in October 2002.  He 
complained of communication difficulties in the presence of 
background noise and noted a history of military noise exposure.  
An audiogram was taken.  The private audiologist diagnosed 
sensorineural hearing loss and tinnitus.  

VA provided the Veteran with an audiological examination in 
November 2006.  The examiner reviewed the claims file and cited 
the Veteran's in-service audiograms.  The Veteran reported first 
noticing a hearing impairment in 1970.  The examiner noted 
military noise exposure from guns, mortars, and helicopters.  She 
also noted occupational and recreational noise exposure from 
firearm use.  An audiogram was obtained and the examiner 
performed an otoscopic examination.  She diagnosed bilateral 
sensorineural hearing loss.  She opined that it is unrelated to 
in-service noise exposure as the Veteran had normal hearing at 
separation.

Following the VA examination, the Veteran submitted articles 
relating to noise induced hearing loss and military equipment. 

The Board reviewed the record in September 2010 and determined 
that another medical opinion was necessary.  The November 2006 VA 
examiner did not provide a sufficient rationale for her opinion.  

In September 2010, VA contacted the November 2006 VA examiner for 
clarification of her opinion.  She again reviewed the record and 
concluded that the current hearing loss is unrelated to in-
service noise exposure.  The examiner explained that only a 
slight change in hearing was noted at separation at 4000 hertz in 
the left ear.  This change showed normal to borderline normal 
hearing and was mostly likely due to in-service noise exposure.  
She explained that noise exposure does not cause delayed onset 
hearing loss.  Therefore, the hearing loss shown in November 2006 
is unrelated to in-service noise exposure.  The examiner noted 
that hearing damage may occur despite use of hearing protection 
and a single gunfire may cause permanent hearing damage.   

Based on the record above, the Veteran contends that service 
connected is warranted for bilateral hearing loss.  He adamantly 
asserts that he experienced a great amount of noise exposure 
without hearing protection during service; whereas he always used 
hearing protection following service.  

Since there is evidence of in-service noise exposure and present 
hearing loss, the pertinent issue is determining whether the 
present hearing loss is etiologically related to in-service noise 
exposure.  The Board must weigh all lay and medical evidence of 
record in making such a determination.  See Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Although the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself; the Board retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  Id.

Regarding the Veteran's contentions that his hearing impairments 
are related to in-service noise exposure, the Board notes that 
the Veteran is competent to attest to factual matters of which he 
had first-hand knowledge, such as hearing difficulties or noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005). However, the Veteran has not been shown to have the 
experience, education, or training, to report on the etiology of 
hearing impairments based on scientific principles.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Davidson v. Shinseki, 581 
Vet. App. 1313 (Fed. Cir. 2009).  Thus, the Board considers the 
Veteran's statements regarding hearing impairments as competent 
lay evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, these statements are not considered competent medical 
evidence showing a nexus.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); 38 C.F.R. § 3.159(a)(1).  
In this instance, the November 2006 VA examination report and the 
September 2010 VA medical opinion are the only items considered 
competent medical evidence regarding the cause of the Veteran's 
hearing impairments.  Both reports were made by an audiologist.    

After careful consideration of the entire record, including both 
lay statements and competent medical evidence, the Board finds 
that the preponderance of the evidence is against finding a 
positive nexus for the following reasons.  The Veteran provided 
numerous lay statements regarding his opinion.  The Board does 
not doubt the sincerity of the Veteran in his reports.  
Nonetheless, the Veteran does not possess the educational 
background or experience of the audiologist.  As explained above, 
the Board finds his opinions to be competent lay evidence.  
Routen, supra.; Duenas, supra.  Without training or education in 
audiology, the Board assigns low probative value to the Veteran's 
lay assertions.  See id.; Owens, supra.  

The November 2006 VA examination report is competent medical 
evidence as it was authored by an audiologist.  38 C.F.R. 
§ 3.159(a)(1).  The examiner concluded that the current hearing 
loss was not related to service as it was not present upon 
separation from service.  Although it is of limited value due to 
the lack of an extensive explanation, the Board finds that it 
nevertheless provides some evidence against the claim.  

In addition, the September 2010 VA opinion concluded that the 
current hearing loss was unrelated to in-service noise exposure.  
Again, it is competent medical evidence as it was authored by an 
audiologist.  38 C.F.R. § 3.159(a)(1).  The audiologist authoring 
the opinion explained that noise exposure does not result in 
delayed onset hearing loss and hearing loss may occur despite the 
use of hearing protection.  This conclusion is consistent with 
the evidence of record.  Although the examiner concluded that 
there was a very slight change in hearing was noted at separation 
at 4000 hertz in the left ear which could be attributed to noise 
exposure in service, the Board notes that the small change was 
not of sufficient severity to be considered to be a disability 
under applicable regulations.  The Board finds the September 2010 
VA opinion highly probative as it is support by a clear 
rationale.  Owens, supra.  It was based upon review of the 
record, clearly stated, and included a thorough explanation.  

In sum, the Board concludes that the September 2010 VA opinion is 
more persuasive.  See id.  The Board finds the evidence to weigh 
against a finding of a nexus between the Veteran's reported in-
service noise exposure and the present bilateral hearing loss for 
the reasons listed above.  The claim is denied.  38 C.F.R. 
§§ 3.159(a), 3.303, 3.307, 3.309 (2010).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


